Appeal by plaintiff from a judgment dismissing her complaint in an action for negligence, at the close of her proof. Plaintiff was in defendant’s store for the purpose of purchasing overshoes. While seated on a stool, provided by defendant for patrons, she slipped therefrom and was injured. There is no allegation in the complaint and no proof that the stool in question was defective. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.